924 F.2d 1060
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Michael SCOTT,
No. 90-6317.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1991.

Before BOYCE E. MARTIN Jr. and BOGGS, Circuit Judges;  and BELL, District Judge.*
PER CURIAM.


1
Richard Michael Scott plead guilty to the possession of a stolen motor vehicle in violation of 18 U.S.C. Sec. 2313, pursuant to a plea agreement, under which the prosecution agreed to recommend Scott be given a two point sentencing reduction for acceptance of responsibility.  United States Sentencing Guidelines Sec. 3E1.1.  The prosecution fulfilled this obligation, but the district court rejected the recommendation finding the defendant was not entitled to a reduction for acceptance of responsibility;  the court refused to state the basis upon which it predicated this finding.  As a result of the district court's actions, the defendant's sentence increased from 2-8 months to 6-12 months.


2
The defendant has filed a motion for remand with this court alleging that he did not receive either notification that the district court was considering rejecting the United States Attorney's recommendations or an opportunity to present arguments in support of his claim for a reduction.  Although not conceding, the United States agrees that a remand is appropriate to allow the district court to adequately address the propriety of a credit for acceptance of responsibility.  Accordingly, we remand to the district court with instructions to entertain argument on the issue of a sentence credit, and to make specific findings as required under the guideline statute.



*
 The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan, sitting by designation